Exhibit 10.5

 

[g141741kmimage002.gif]

 

 

NEENAH PAPER

SUPPLEMENTAL PENSION PLAN

 

--------------------------------------------------------------------------------


 

NEENAH PAPER SUPPLEMENTAL PENSION PLAN

 

ARTICLE I

INTRODUCTION

 

1.1                                 Establishment of the Plan.  Neenah Paper,
Inc. (the “Company”) hereby establishes a supplemental benefits plan for its
Employees, to be known as the Neenah Paper Supplemental Pension Plan (the
“Plan”), as set forth in this document.

 

1.2                                 Background.  Effective as of November 30,
2004 (the “Distribution Date”), a spinoff of the Company, then a subsidiary of
Kimberly-Clark Corporation, was effectuated by the distribution of Company
shares to Kimberly-Clark Corporation’s shareholders.  In connection with the
spinoff transaction, the Company agreed to establish a supplemental pension plan
similar to the Supplemental Benefit Plan to the Kimberly-Clark Corporation
Pension Plan and the Second Supplemental Benefit Plan to the Kimberly-Clark
Corporation Pension Plan for the benefit of certain employees who were hired by
the Company.

 

1.3                                 Type of Plan.  This Plan is intended to be
both (i) an unfunded “excess benefit plan” within the meaning of Section 3(36)
and 4(b)(5) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (ii) an unfunded plan of deferred compensation for a select group
of management or highly compensated employees, within the meaning of Title I of
ERISA.

 

1.4                                 Purpose.  As an unfunded excess benefit plan
and an unfunded plan of deferred compensation, the purpose of this Plan is
solely to provide benefits to participants in the Neenah Paper Pension Plan, as
amended and restated from time to time (the “Pension Plan”), which exceed the
limitation on benefits imposed by Section 415 of the Internal Revenue Code of
1986, or any comparable provision of any future legislation which amends,
supplements or supersedes that Section (“Section 415 of the Code”). 
Additionally, this Plan will provide such benefits in addition to the Pension
Plan, which are necessary to fulfill the Pension Plan’s intent without regard to
Code Section 401(a)(17) or any dollar limit imposed by the Code on the amount of
compensation considered under the Pension Plan.

 

1.5                                 Effective Date.  The effective date of the
Plan is December 1, 2004.

 

--------------------------------------------------------------------------------


 

ARTICLE II

DEFINITIONS & CONSTRUCTION

 

Each term that is used in this Plan and also used in the Pension Plan shall have
the same meaning herein as under the Pension Plan.

 

Notwithstanding the above, for purposes of this Plan, where the following words
and phrases appear in this Plan they shall have the respective meanings set
forth below unless the context clearly indicates otherwise:

 

2.1                                 Affiliate.  The Company and any company,
person or organization which, on the date of determination, (A) is a member of a
controlled group of corporations (as defined in Code section 414(b)) which
includes the Company; (B) is a trade or business (whether or not incorporated)
which controls, is controlled by or is under common control with (within the
meaning of Code section 414(c)) the Company; (C) is a member of an affiliated
service group (as defined in Code section 414(m)) which includes the Company; or
(D) is otherwise required to be aggregated with the Company pursuant to Code
section 414(o) and regulations promulgated thereunder.

 

2.2                                 Benefit.  Any benefit payable pursuant to,
and determined in accordance with the provisions of this Plan.

 

2.3                                 Board.  The Board of Directors of Neenah
Paper, Inc.

 

2.4                                 Change of Control.  A Change of Control
shall be deemed to have taken place upon:

 

(A)                              Acquisition of Substantial Percentage.  The
acquisition by any Person of Beneficial Ownership of thirty percent (30%) or
more of the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of Directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this Section, the following acquisitions shall not constitute a Change in
Control:  (i) any acquisition by a Person who on the Effective Date is the
Beneficial Owner of thirty percent (30%) or more of the Outstanding Company
Voting Securities, (ii) any acquisition directly from the Company, including
without limitation, a public offering of securities, (iii) any acquisition by
the Company, (iv) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its Affiliates, or (v)
any acquisition by any corporation pursuant to a transaction which complies with
subparagraphs (i), (ii), and (iii) of Section 2.4(C) hereof;

 

(B)                                Change in Majority of Board Members.  During
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any individual
becoming a Director whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall

 

2

--------------------------------------------------------------------------------


 

be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election or removal of the Directors of the Company or other actual or
threatened solicitation of proxies of consents by or on behalf of a Person other
than the Board;

 

(C)                                Reorganization, Merger or Consolidation. 
Consummation of a reorganization, merger, or consolidation to which the Company
is a party or a sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case unless, following
such Business Combination: (i) all or substantially all of the individuals and
entities who were the Beneficial Owners of Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than sixty percent (60%) of the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
Directors of the Company resulting from the Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more Affiliates) (the “Successor Entity”) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Voting Securities; and (ii) no Person
(excluding any Successor Entity or any employee benefit plan, or related trust,
of the Company or such Successor Entity) beneficially owns, directly or
indirectly, thirty percent (30%) or more of the combined voting power of the
then outstanding voting securities of the Successor Entity, except to the extent
that such ownership existed prior to the Business Combination; and (iii) at
least a majority of the members of the board of directors of the Successor
Entity were members of the Incumbent Board (including persons deemed to be
members of the Incumbent Board by reason of the proviso to paragraph (b) of this
Section) at the time of the execution of the initial Participation Agreement or
of the action of the Board providing for such Business Combination; or

 

(D)                               Liquidation or Dissolution.  Approval by the
shareholders of the Company of a complete liquidation or dissolution of the
Company.

 

2.5                                 Code.  The Internal Revenue Code of 1986, as
amended from time to time, and as construed and interpreted by valid regulations
or rulings issued thereunder.

 

2.6                                 Company.  Neenah Paper, Inc., a Delaware
corporation.

 

2.7                                 Supplemental Benefit.  The Supplemental
Benefit shall be the difference between:

 

(A)                              the monthly amount payable under the Pension
Plan, which monthly amount shall be calculated (i) without regard to Article XII
of the Pension Plan and (ii) using the term Earnings defined as set forth in
Section 2.9; less

 

3

--------------------------------------------------------------------------------


 

(B)                                the sum of (i) the monthly amount payable
under the Pension Plan and (ii) the monthly amount payable as an Excess Benefit
under this Plan.

 

2.8                                 Distribution Date.  November 30, 2004, the
date upon which a spinoff of the Company, then a subsidiary of Kimberly-Clark
Corporation, was effected through the distribution of Company shares to
Kimberly-Clark Corporation’s shareholders.

 

2.9                                 Earnings.  Earnings shall have the same
meaning herein as under the Pension Plan.  For the purposes of this Plan,
however, the Earnings paid to an Employee for a Plan Year in excess of $200,000
(or such limit as adjusted at the same time and in the same manner as under
Section 401(a)(17)(B) of the Code for that Plan Year) shall be included in
determining the Supplemental Benefit under this Plan.

 

2.10                           Effective Date.  December 1, 2004, or with
respect to a particular Affiliate, such later date as of which the Plan
Administrative Committee deems such Affiliate to be a Participating Employer in
the Plan.

 

2.11                           Employee.  An Employee as defined in the
Schedules to the Pension Plan; provided, notwithstanding any other provision in
the Plan, a person whose only relationship to the Plan is that of a leased
employee shall not be an Employee and shall not be entitled to benefit under the
Plan. For purposes of the preceding sentence, the term “leased employee” means
any person (other than an employee of recipient) who pursuant to an agreement
between the recipient and any other person (a “leasing organization”) has
performed services for the recipient (or for the recipient and related persons
determined in accordance with section 414(n) of the Code) on a substantially
full-time basis for a period of at least one year, and such services are
performed under the primary direction and control of the recipient.

 

2.12                           Employer.  The Company and each Affiliate that
the Plan Administrative Committee shall from time to time designate as a
Participating Employer for purposes of the Plan as shown in Appendix A of the
Pension Plan.

 

2.13                           ERISA.  The Employee Retirement Income Security
Act of 1974, as amended from time to time, and as construed and interpreted by
valid regulations or rulings issued thereunder.

 

2.14                           Excess Benefit.  The amounts paid to a Pensioner
(or such spouse or designated beneficiary, as the case may be) of Disability
Benefit, Basic Benefit, Optional Joint and Survivor Benefit, Pensioners Benefit,
Survivors Benefit, Optional Years Certain and Life Benefit, Deferred Benefit,
Automatic Survivor’s Benefit, (all as defined in the Pension Plan) and any other
benefits including benefits distributed upon termination of the Plan (as the
case may be) as would have been paid to such person under the Pension Plan
without regard to the limitation on benefits imposed by Section 415 of the Code,
but only to the extent that the amount of such benefits exceeds such limitation.

 

2.15                           Lump Sum Payment.  A form of benefit payable as a
lump sum cash payment, actuarially determined based on the rate of interest
equivalent to the yield on a 20-year Treasury Bond as published in the Federal
Reserve Statistical Release for the week that contains

 

4

--------------------------------------------------------------------------------


 

the first business day of the month prior to the date such Lump Sum payment is
payable under this Plan, or such other rate as determined pursuant to uniform
Plan Administrative Committee rules, and the mortality table set forth for
determining actuarial equivalent benefits under Section 10.1(a) of the Pension
Plan, and (i) in the case of a lump sum payment pursuant to Section 4.1(A) of
this Plan, based on the Participant’s Benefit payable from this plan and his age
at the date of such lump sum payment, and (ii) in the case of a lump sum payment
pursuant to Section 4.1(B) of this Plan, based on the Participant’s Benefit
payable under this Plan, the earliest age at which his Benefit from the Pension
Plan could commence if he terminated employment, and the early retirement
reduction factor applicable at such age of commencement.  Notwithstanding the
foregoing, the 20-year Treasury Bond yield shall be used in determining a lump
sum cash payment so long as such rate is published by the Federal Reserve.  In
the event that the Federal Reserve ceases to publish the 20-year Treasury Bond
rate, a lump sum cash payment will be actuarially determined based on the rate
of interest equivalent to the yield on the longest term Treasury Bond published
in the Federal Reserve Statistical Release which is no more than 20-years but
not less than for a 10-year term.

 

2.16                           Participant.  A participant in this Plan is a
Participant in the Pension Plan and

 

(A)                              is eligible to receive an Excess Benefit,
pursuant to Section 3.1(A), upon his termination of employment; and/or

 

(B)                                is eligible to receive a Supplemental
Benefit, pursuant to Section 3.1(B); except, no individual shall be a
Participant herein to the extent that such participation is precluded by an
agreement between the Company and such individual or such individual is subject
to a separate agreement regarding deferred compensation which provides for
similar benefits.

 

2.17                           Participating Employer.  An Employer that has
been approved by the Plan Administrative Committee as an Employer participating
in the Plan.  Appendix A to the Pension Plan sets forth a list of Participating
Employers and may be amended from time to time by the Plan Administrative
Committee without Board action or approval.

 

2.18                           Pension Plan.  The Neenah Paper Pension Plan.

 

2.19                           Pensioner.  A person whose employment with an
Employer has terminated and who is receiving a Benefit from the Pension Plan
based upon such employment.

 

2.20                           Plan.  This Neenah Paper Supplemental Pension
Plan, as amended from time to time.

 

2.21                           Plan Administrative Committee.  The committee
appointed by the Board to administer and regulate the Plan as provided in
Section 5.3 of this Plan.

 

2.22                           Plan Year.  The short period beginning on
December 1, 2004, and ending on December 31, 2004; and thereafter, each twelve
calendar month period beginning on January 1 and ending on the following
December 31.

 

5

--------------------------------------------------------------------------------


 

2.23                           Timely Elected.  Shall mean as follows:

 

(A)                              The Participant has elected to receive a Lump
Sum Payment no later than the calendar year prior to the year in which the
payments are eligible to commence under the Pension Plan.

 

(B)                                In the event of the death of the Participant
who has not commenced payments under this Plan, the Participant’s surviving
spouse or designated beneficiary, as the case may be, may, with the consent of
the Plan Administrative Committee, elect a Lump Sum Payment in writing no later
than thirty (30) days after the Participant’s date of death.

 

(C)                                In the event that a Participant terminates
service due to a Disability as described in the relevant Schedule to the Pension
Plan, the Participant may, with the consent of the Plan Administrative
Committee, elect a Lump Sum Payment in writing no later than thirty (30) days
after the date the Participant is determined to be disabled under the Pension
Plan.

 

Construction.  Where appearing in the Plan, the masculine shall include the
feminine and the plural shall include the singular, unless the context clearly
indicates otherwise.  The words “hereof,” “herein,” “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire Plan and
not to any particular Section or subsection.

 

ARTICLE III

BENEFITS

 

3.1                                 Eligibility.

 

(A)                              Excess Benefit.  A Participant in the Pension
Plan is eligible to receive an Excess Benefit under this Plan if such
Participant

 

(1)                                  is entitled to receive benefits under the
Pension Plan; and

 

(2)                                  would have received additional benefits
under the Pension Plan were it not for the limitation on benefits imposed by
Section 415 of the Code.

 

(B)                                Supplemental Benefit.  A Participant in the
Pension Plan is eligible to receive a Supplemental Benefit under this Plan if
such Participant

 

(1)                                  is a managerial or highly compensated
employee of an Employer within the meaning of Title I of ERISA; and

 

(2)                                  has earnings in excess of the limit
provided under Section 401(a)(17) of the Code for any calendar year in which the
Participant participates in the Pension Plan; and

 

6

--------------------------------------------------------------------------------


 

(3)                                  would have received additional benefits
under the Pension Plan were it not for the limitation on benefits imposed by
Section 401(a)(17) of the Code.

 

3.2                                 Payment of Benefits.  All amounts payable to
a Participant as an Excess Benefit and Supplemental Benefit shall be paid to
such Participant at the same times, on the same terms and conditions, and
pursuant to the same elections made by the Employee, as they would have been if
paid under the Pension Plan, were it not for the limitations imposed on benefits
by Sections 415 and 401(a)(17) of the Code.

 

ARTICLE IV

LUMP SUM PAYMENTS

 

4.1                                 Election.  Notwithstanding any other
provision of the Pension Plan, a Participant (or surviving spouse or designated
beneficiary, as the case may be) shall receive his Benefit payable under Article
III as a Lump Sum Payment (subject to any applicable payroll or other taxes
required to be withheld) under the following circumstances:

 

(A)                              The Participant (or surviving spouse or
designated beneficiary, as the case may be) has Timely Elected to receive such
Lump Sum Payment;

 

(B)                                if the Company experiences a Change of
Control, the Participant shall, within the time period specified below, receive
his or her Benefit as a Lump Sum Payment; or

 

(C)                                in any event, the amount of the Lump Sum
Payment is equal to or less than $100,000.

 

4.2                                 Timing of Payment.  A Lump Sum Payment shall
be payable:

 

(A)                              if a Participant has Timely Elected to receive
a Lump Sum Payment, then such Lump Sum Payment shall be payable at the same time
as payments are eligible to commence under the Pension Plan; and

 

(B)                                if a Participant is to receive a Lump Sum
Payment pursuant to a Change of Control, then such Lump Sum Payment shall be
paid within thirty (30) days of the date of the Change of Control.

 

4.3                                 Limitations on Timing of Payment. 
Notwithstanding anything in the Plan or the Pension Plan to the contrary, any
amounts payable to a Participant under the Plan shall be subject to the
limitations on timing of payment specified by the American Jobs Creation Act of
2004, and regulations issued thereunder, so that payment shall not be
distributed earlier than:

 

(A)                              With respect to a “key employee” as defined in
Code Section 416(i) (without regard to paragraph (5) thereof), the date six (6)
months after the Participant’s

 

7

--------------------------------------------------------------------------------


 

date of separation from service with all Affiliates, or with respect to all
other Participants, the date of the Participant’s separation from service with
all Affiliates;

 

(B)                                The date that Participant becomes disabled,
as defined below;

 

(C)                                The date of the Participant’s death;

 

(D)                               If applicable under the Plan, a fixed date or
schedule, if specified under the Pension Plan as of the date that Supplemental
Benefits or Excess Benefits accrue under this Plan with respect to the
Participant;

 

(E)                                 The date on which a Change of Control
occurs; or

 

(F)                                 If applicable under the Plan, the date of
the Participant’s unforeseeable emergency.

 

4.4                                 Discretion of Plan Administrative
Committee.  If a Participant (or surviving spouse or designated beneficiary, as
the case may be) elects a Lump Sum Payment pursuant to subsection 4.1 (A) above,
such election is subject to approval by the Plan Administrative Committee in its
sole discretion.

 

4.5                                 Penalties.  If a Participant (or surviving
spouse or designated beneficiary, as the case may be) receives a Lump Sum
Payment pursuant to subsection 4.1 (B) above, the Lump Sum Payment shall be
reduced for active Employees by a penalty equal to ten percent (10%) of the
Benefit otherwise payable and for former Employees (or spouses or designated
beneficiaries) by a penalty equal to five percent (5%) of the Benefit otherwise
payable.  Such penalty shall be permanently forfeited and shall not be paid to,
or in respect of, the Employee, former Employee, or spouse or designated
beneficiary.

 

4.6                                 Form of Benefit.  Notwithstanding any other
provisions of this Plan to the contrary, except where waived by the
Participant’s spouse as required under the provisions of the Pension Plan, all
Benefits payable to a Participant shall be paid in the same form as the benefits
would be payable under the Pension Plan; provided, however, if the amount of the
Lump Sum Payment, calculated as if such Participant (or surviving spouse or
designated beneficiary, as the case may be) had made an election to receive a
Lump Sum Payment at the earliest time that such person could have made an
election under subsection 4.1 (A), does not exceed $100,000, then such Lump Sum
Payment shall be paid at the earliest time such person could have made an
election under subsection 4.1 (A).

 

4.7                                 Postponement of Payment.  Notwithstanding
any other provisions of this Plan to the contrary, in the event that a portion
of the Lump Sum Payment due a Participant pursuant to this Article IV would not
be deductible by the Company pursuant to Section 162(m) of the Code, the
Company, at its discretion, may postpone payment of such amounts to the
Participant until such time that the payments would be deductible by the
Company; provided, however, that no payment postponed pursuant to this paragraph
shall be postponed beyond the first anniversary of the date such Participant
terminated

 

8

--------------------------------------------------------------------------------


 

employment.  Any Lump Sum Payment postponed pursuant to this paragraph shall
include interest for the period such Lump Sum Payment is postponed at a rate
yielding interest equivalent to the per annum secondary market discount rate for
six-month U.S. Treasury Bills as published by the Federal Reserve Board for the
calendar week ending prior to January 1 (for interest to be credited for either
of the two subsequent fiscal quarters ending March 31 or June 30) or prior to
July 1 (for interest to be credited for either of the subsequent fiscal quarters
ending on September 30 or December 31), or such other rate as determined
pursuant to uniform Plan Administrative Committee rules.

 

4.8                                 Additional Accrual.  If a Participant has
received a Lump Sum Payment pursuant to this Article IV, such Participant may
accrue an additional Benefit under this Plan after the date of such Lump Sum
Payment, provided, however, that such future participation shall not result in
duplication of benefits.  Accordingly, if he has received a distribution of a
Benefit under the Plan by reason of prior participation, his Benefit shall be
reduced by the actuarial equivalent (at the date of the later distribution) of
the present value of the Benefit previously paid hereunder.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1                                 Funding.  This Plan shall not be a funded
plan, and the Company shall be under no obligation to set aside any funds for
the purpose of making payments under this Plan.  Any payments hereunder shall be
made out of the general assets of the Employer.

 

5.2                                 Amendment and Termination.  The Company, by
action of the Board, shall have the right at any time to amend this Plan in any
respect or to terminate this Plan.

 

5.3                                 Plan Administrative Committee.  The Plan
Administrative Committee under the Pension Plan, as constituted from time to
time, shall administer this Plan and shall have the same powers and duties, and
shall be subject to the same limitations as are set forth in the Pension Plan.

 

5.4                                 Termination of Pension Plan.  Subject to the
provisions of Section 5.2, this Plan shall terminate when the Pension Plan
terminates.

 

5.5                                 Plan Sponsor.  The Company is the Plan
Sponsor and Named Fiduciary of the Plan, within the meaning of ERISA.

 

5.6                                 Coordination with Pension Plan.  An
application or claim for a benefit under the Pension Plan, or an election to
receive his benefit in a Lump Sum Payment, shall constitute a claim for a
Benefit under this Plan.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer.

 

 

NEENAH PAPER, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

10

--------------------------------------------------------------------------------